Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/649,810 filed 03/23/2020 is in response to Applicant’s arguments/remarks filed 05/16/2022. 
Claims Amendment
In the response filed 05/16/2022 Applicant has amended the claims of the application for clarity of language without the addition of new limitations or deletion of preciously recited limitations. The status of the claims stand as follows:
Currently amended 		1-3
Original 			4-20
Claims 1-20 are currently pending in this application, and all the claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Withdrawal of Claims Rejection. 35 USC § 103
The rejection of Claim 1-3, 6-10, 12, 15, 17, 19 rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711) in view of Byun et al. (U.S. PG Publication 2016-0043355) has been withdrawn in view of Applicant’s explanation and arguments presented in the response filed 05/16/2022. 
Likewise, the rejection of the dependent claims 4, 5, 11, 13-14 under 103 over Jung in view of Byun and further in view of Park et al. (U.S. PG Publication 2014/0356692) presented in the previous Office action dated 02/17/2022 have also been withdrawn for the same reason. Also, the rejection of claim 16, 18, 20 under 103 over Jung in view of Byun and further in view of Cheu et al. (U.S. Patent 6,040,085) has been withdrawn. 
Upon further consideration and search a new rejection is made and presented in this Office action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office action.

Claim 1-3, 6-10, 12, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355) and Yun (U.S. PG Publication 2016/0380302)

Regarding Claim 1 Jung discloses a battery formed by bending the electrode assembly by pressing and electrically connecting the electrode assembly and terminals and assembling the electrode assembly into a case (Jung paragraph 0008) forming a battery with a curved surface (Jung Fig. 5, 6, Title, Abstract, paragraph 0004, 0033); thus, the battery of Jung comprising a curved cell having a first surface and a second surface opposite to the first surface; a tab unit 51, 52, connected to the cell (Jung Fig. 5, 6). Jung discloses the curved cell has a case 40 (Jung Fig. 5, paragraph 0043) considered equivalent to the claimed package. The case, i.e. the package, disclosed by Jung has first and second recesses, each having bottom portions, and a flange portion 43 surrounding the first and second recesses 41, 42, wherein the bottom portions are bent in the shape of an arc (Jung Fig, 5, 6, paragraph 0033, 0053); the first and second recesses are considered equivalent to the claimed first receiving unit and second receiving unit opposite to the first receiving unit; the flange flat portion 43 is considered equivalent to flat encapsulating edge; and the cell is curved along a direction perpendicular to an extending direction of the tab unit (Jung Fig. 6; see below labeled figure showing the extending direction of the tabs and the curving direction); the cell and the curved portion are received in the receiving portion 41, 42, and the shape of the curved cell fits and matches the shape of the curved recess portion of the case 41, 42 (Jung Fig. 5), equivalent to a radian of the first receiving unit and a radian of the second receiving unit are respectively matched with a radian of the first surface of the cell and a radian of the second surface of the cell. Jung discloses the tab units 51, 52 are attached to the flange portion and are sealingly attached to the flange portion 43 (Jung Fig. 5, 6).
Jung, however, discloses that the encapsulation edge 43 is flat only on two sides, while curved on the other two sides (Jung Fig. 5), and does not disclose the flat encapsulating edge surrounding the receiving portion. Surrounding is interpreted to mean on all four sides. 
Byun discloses a curved secondary battery including an electrode assembly having curved shape (Byun Fig. 1, paragraph 0006, 0007) and pouch that accommodates the electrode assembly wherein the pouch includes a first encapsulation sheet on a curved first surface of the electrode assembly, the first encapsulation sheet having a portion with a same curvature as the first surface, equivalent to the first receiving unit; a second encapsulation sheet on a curved second surface of the electrode assembly, the second encapsulation sheet having a portion with a same curvature as the second surface, equivalent to the second receiving unit; and an attaching portion that has a planar shape, the attaching portion being formed when a first boundary portion. i.e. edge, of the first encapsulation sheet and a second boundary portion, i.e. edge, of the second encapsulation sheet are attached to each other (Byun paragraph 0007, 0011, 0020). The planar shape boundary portion is equivalent to the flat encapsulation edge surrounding the receiving portions. Byun discloses the attaching portion 126 may be formed by attaching the first boundary portion 122, 123 and the second boundary portion 124, 125 (which may both be planar), and the attaching portion 126 may be straight-lined or planar, rather than curved, and accordingly, a thermal fusing operation of forming the attaching portion 126 may be facilitated (Byun Fig. 1, 2A paragraph 0059).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the curved surface battery of Jung by the disclosure of Byun and made all the four encapsulation edges of the curved battery housing to have straight-lined or planar, i.e. flat shape, in order that a thermal fusing operation of forming the attaching portion, i.e. the encapsulation edge portion, may be facilitated as taught by Byun (Byun Fig. 1, paragraph 0059). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Jung discloses that the tab unit are sealed between the curved two edges (Jung Fig. 5, 6), but is silent about the tab has a flat portion and a curved portion.  Jung also is silent about the curved portions are received in the receiving portion and the flat portion of the tab unit is sealingly attached to the flat encapsulation edge and penetrates outward from the flat encapsulation edge. 
Yun discloses a curved secondary battery (Yun Fig. 2B, 2G, 3C, paragraph 0007, 0014) and first and second electrode tab 115, 215 protruding from the curved pouch (Yun Fig. 2G, 3C, paragraph 0014) and the battery is curved along the direction (x-axis) perpendicular to the extending direction of the tabs (y-axis) (Yun Fig. 2G). Yun disclose the tabs units 114, 115 connected to the battery comprising of a curved portion and a flat portion (Yun Fig. 2B, 3C), and the curved portion of the tab and the curved battery are in the pouch 220 (Yun Fig. 3C) equivalent to the cell and the curved portion are received in the receiving portion, the pouch is equivalent to the receiving portion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery tab of Jung by the teaching of Yun and made the portion of the tab received in the receiving portion have a curved portion so that the curved portion of the tab fits the curved part of the cell.  According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding the disposition of the flat portion on is sealingly attached to the flat encapsulation edge Jung as modified by Byun will have a flat encapsulation edge and a flat portion of the tab unit is sealingly attached to the flat encapsulating edge of the package and penetrates outward from the flat encapsulating edge as disclosed by Byun (Byun Fig. 1).  
Fig. 6 of Jung is reproduced below here to show the orientation of the curving of the cell where it is curved along a direction perpendicular to an extending direction of the tab unit:


    PNG
    media_image1.png
    315
    803
    media_image1.png
    Greyscale

Jung Fig. 6


    PNG
    media_image2.png
    475
    890
    media_image2.png
    Greyscale

Jung Fig. 6 



    PNG
    media_image3.png
    525
    950
    media_image3.png
    Greyscale


Jung Fig. 5

    PNG
    media_image4.png
    505
    694
    media_image4.png
    Greyscale

Byun Fig. 1 showing a planar encapsulation edge surrounding the receiving portion

    PNG
    media_image5.png
    349
    598
    media_image5.png
    Greyscale

Yun Fig. 3C

Regarding Claim 2 Jung discloses the first recess 41, equivalent to the first receiving unit, has a first depth that varies depending on its position in a height direction of the battery, the second recess 42, equivalent to the second receiving unit has a second depth at the position corresponding to the first depth, a sum of the first depth and the corresponding second depth is equal to a thickness of the cell, wherein dimensions of the first receiving unit and the second receiving unit in their length direction, width direction and height direction are respectively greater than dimensions of the cell in its length direction, width direction and height direction (Jung Fig. 5) since the cell is accommodated in the case formed by the first and second recess. 

    PNG
    media_image6.png
    607
    975
    media_image6.png
    Greyscale

Jung Fig. 5

Regarding Claim 3 in the curved battery of Jung as modified by Byun the flange flat portion 43, equivalent to the claimed flat encapsulating edge, comprises a first seal edge along a length direction of the battery, a second seal edge sealingly attached to the first seal edge, a third seal edge intersecting the first seal edge along a width direction of the battery, and a fourth seal edge sealingly attached to the third seal edge, wherein the flat portion of the tab unit is sealingly attached between the first seal edge and the second seal edge and penetrates outward from between the first seal edge and the second seal edge (Jung Fig. 6, Byun Fig. 1). 

    PNG
    media_image7.png
    445
    596
    media_image7.png
    Greyscale

Jung Fig. 6


    PNG
    media_image8.png
    456
    687
    media_image8.png
    Greyscale

Instant Application Fig. 1a (showing the flat portion and the curved portion of the tab unit

Regarding Claim 6 in the battery of Jung as modified by Byun the flange flat portion 43 formed on the outer side of the recesses 41, 42 (Jung Fig. 6, paragraph 0052), considered equivalent to the flat encapsulating edge, is located in a plane between the first surface and the second surface (Jung Fig. 5, Byun Fig. 1).
Regarding Claim 7 Jung discloses the first recess 41, equivalent to the first receiving unit, and the second recess 42, equivalent to the second receiving unit, are integrally formed (Jung Fig. 5).
Regarding Claim 8 Jung is silent about the first recess 41, equivalent to the first receiving unit, and the second recess 42, equivalent to the second receiving unit are separated. However, making them separate components that are bonded together during encapsulation of the electrode assembly would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention because making them into separate components before joining instead of being one component that can be folded and sealed is considered a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of recesses are significant (See MPEP 2144 IV B). Byun also discloses two separate first encapsulation sheet and a second encapsulation sheet (Byun Fig. 2A, paragraph 0007) equivalent to the first receiving unit and second receiving unit.
Regarding Claim 9 Jung discloses the rechargeable battery including an electrode assembly formed by winding electrodes together with a separator (Jung paragraph 0008), the electrode assembly can be wound with the positive electrode, the negative electrode and the separator fitted between the first plate material and the second plate material (Jung paragraph 0010), considered equivalent to the cell comprises a first electrode plate, a second electrode plate and an isolation film (i.e. equivalent to the separator) located between the first electrode plate and the second electrode plate; and electrically connecting the electrode assembly and terminal 51, 52 (Jung Fig. 5, 6, paragraph 0008, 0052, 0055), equivalent to the first electrode plate is provided with a first tab, and the second electrode plate is provided with a second tab; the terminals 51, 52 of Jung are equivalent to the claimed first and second tabs.
Regarding Claim 10 in the curved battery of Jung as modified by Byun the flat encapsulating edge comprises a first seal edge along a width direction of the battery, a second seal edge sealingly attached to the first seal edge, a third seal edge parallel to the first seal edge along the width direction of the battery, and a fourth seal edge sealingly attached to the third seal edge, wherein the flat portion of the tab unit is sealingly attached between the first seal edge and the second seal edge and penetrates outward from between the first seal edge and the second seal edge (Jung Fig. 5, Byun Fig. 1).
Regarding Claim 12 in the curved battery of Jung as modified by Byun the flat encapsulating edge comprises a first seal edge along a width direction of the battery, a second seal edge sealingly attached to the first seal edge, a third seal edge parallel to the first seal edge along the width direction of the battery, a fourth seal edge sealingly attached to the third seal edge, a fifth seal edge intersecting the first seal edge and the third seal edge along a length direction of the battery, and a sixth seal edge sealingly attached to the fifth seal edge; a portion of the flat portion of the tab unit is sealingly attached between the first seal edge and the second seal edge and penetrates outward from between the first seal edge and the second seal edge; and a portion of the flat portion of the tab unit is sealingly attached between the third seal edge and the fourth seal edge and penetrates outward from between the third seal edge and the fourth seal edge (Jung Fig. 6, Byun Fig. 1).
Jung does not explicitly disclose if the tab unit is along the width direction of the battery or along the length direction of the battery. However, shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding Claim 15 Jung discloses the package further comprises a first portion connected to the first recess 41 (i.e. equivalent to the first receiving unit) and the first seal edge, and second portion connected to the second recess (i.e. equivalent to the second receiving unit) and the second seal edge (Jung Fig. 6).
Regarding Claim 17 Jung discloses the battery wherein the package further comprises a first portion connected to the first receiving unit, the first seal edge and the third seal edge, and a second portion connected to the second receiving unit, the second seal edge and the fourth seal edge (Jung Fig. 6).
Regarding Claim 19 the package further comprises a first portion connected to the first receiving unit, the first seal edge and the third seal edge, and a second portion connected to the second receiving unit (Jung Fig. 6).
Claim 4, 5, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355) and Yun (U.S. PG Publication 2016/0380302), and further in view of Park et al. (U.S. PG Publication 2014/0356692)
The discussion of Jung, Byun and Yun as applied to claim 1 and 3 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 4 Jung and Byun are silent about the width of the flange flat portion considered equivalent to the seal edge wherein the first seal edge and the second seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 5 Jung and Byun are also silent about the width of the flange flat portion considered equivalent to the seal edge wherein each of the third seal edge and the fourth seal edge has a width of 4 mm to 6 mm. Regarding Claim 11 Jung and Byun are silent about the width of the flange flat portion, considered equivalent to the seal edge, wherein each of the first seal edge, the second seal edge, the third seal edge, and the fourth seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 13 Jung and Byun are silent about the width of the flange flat portion, considered equivalent to the seal edge, wherein each of the first seal edge, the second seal edge, the third seal edge, and the fourth seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 14 Jung and Byun are silent about the width of the flange flat portion considered equivalent to the seal edge wherein each of the fifth seal edge and the sixth seal edge has a width of 4 mm to 6 mm. Park discloses a pouch-type secondary battery in which a cell assembly is surrounded by a pouch casing having a sealing area (Park paragraph 0016). Park discloses the width of the sealing area may be from 1.5 to 10 mm (Park paragraph 0019) and that the wider the sealing is the sealing margin the better is the durability of the secondary battery (Park paragraph 0020). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the sealing portion of the battery of Jung as modified by Byun and made the width of the sealing area in the range of 1.5 to 10 mm as disclosed by Park (Park paragraph 0019) for a durable sealing of the battery as taught by Park (Park paragraph 0020). The claimed range of the width of the seal edge of claim 4, 11, 13 overlaps with the claimed range, while the claimed range of claim 5, 14 are included in the disclosed range. According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Claim 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355) and Yun (U.S. PG Publication 2016/0380302), and further in view of Cheu et al. (U.S. Patent 6,040,085)
The discussion of Jung, Byun and Yun as applied to claim 1, 15, 17, and 19 as presented above is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 16, 18 and 20 Jung and Byun are silent about the first portion and the second portion are air bags, and about their dimension and the dimension of the battery are substantially equal. Cheu discloses a packaging for lithium ion batteries (Cheu col. 1 lines 10-11) and discloses the use of air bag in a battery packaging located in the dead space of the protective can package (Cheu col. 9, line 43-47) to promote better physical contact of the layers inside the battery cell (Cheu col. 9 lines 38-42). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included such an air bag in the battery cell of Jung as modified by Byun for the benefit to promote better physical contact of the layers inside the battery cell (Cheu col. 9 lines 38-42). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). It would have also been obvious to made the size of the air bag and the battery substantially equal for effectively applying it over the entire battery cell.

Response to Argument
In the response filed on 95/16/2022 Applicant traverses the rejection of the claims under 103 over Jung in view of Byun. Applicant after a brief presentation of the invention and the limitations of claim 1 (Remarks page 7-9) and the applied reference of Jung with reference to Fig. 5 ad 6 (Remarks page 9-10) argues that Jung does not disclose or suggest the portion of the terminal 51 or 52, which are sealed between the curved two edges of the case 40 are flat, and also does not disclose that the portion of the terminal 51 or 52, which penetrates outward from the curved two edges of the case 40 are flat. Then concludes that Jung does not disclose the limitation of the tab unit comprising a flat portion and a curved portion…a flat encapsulation edge surrounding the receiving portion…the curved portions are received in the receiving portion…the flat portion is sealingly attached to the flat encapsulation edge (Remarks page 12). Based on applicant’s remarks and clarification and a further review of the reference applicant’s argument regarding the disclosure of Jung is persuasive, and the previously presented rejection under 103 over Jung in view of Byun has been withdrawn since Jung or Byun do not disclose the curved portion is received in the receiving portion.
Upon further consideration the previously presented rejected has been modified and the claim is now rejected under 103 over Jung in view of Byun and newly applied reference of Yun (U.S. PG Publication 2016/0380302). While Byun discloses a curved cell with a flat encapsulation edge and a flat tab which penetrates outward from the flat encapsulation edge, Yun discloses a curved cell which includes a curved portion of the tab received in the receiving portion.  Therefore, the curved cell of Jung as modified by the disclosure of Byun and Yun meet the limitation of the claim wherein a flat encapsulation edge surrounding the receiving portion (disclosed by Byun), the curved portions are received in the receiving portion (disclosed by Yung), and the flat portion is sealingly attached to the flat encapsulation edge (disclosed by Byun). 
This Office action is made into a non-final since the change in the ground of rejection was not necessitated by an amendment of the claim.  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        



/OMAR M KEKIA/Examiner, Art Unit 1722